Citation Nr: 1205583	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of gall bladder surgery, including chronic fatigue, liver cysts, chronic infections, spots on the lungs, hernia and calcium deposits on the aorta.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from April 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an October 2011 hearing conducted at VA offices in San Antonio, Texas.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board observes the Veteran has asserted that, even if benefits for residuals of gall bladder surgery are not warranted under 38 U.S.C.A. § 1151, service connection should be awarded as secondary to his service-connected diabetes mellitus.  See, e.g., Board hearing transcript at 6.  However, the Board observes service connection is a distinct benefit separate from compensation under 38 U.S.C.A. § 1151 and, in fact, service connection is the greater benefit of the two.  However, the issue of service connection for residuals of gall bladder surgery to include as secondary to service-connected disabilities has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction to consider service connection at this time.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of gall bladder surgery.  Specifically, he contends that following the surgery, conducted in November 2007, in which fluid and stones were spilled into the body cavity, he has developed chronic fatigue, liver cysts, chronic infections, spots on the lungs, hernia and calcium deposits on the aorta.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 requires that the VA treatment in question (1) resulted in an additional disability; and (2) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See VAOPGCPREC 40-97.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA's care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

Among the evidence the Veteran has submitted in support of his claim is a July 2011 opinion from Dr. J.G. who, after reviewing the Veteran's treatment records, opined that the Veteran developed multiple complications as a direct result of a spillage of gallbladder contents into his abdominal cavity during the November 2007 surgery.  However, while Dr. J.G.'s statement addresses whether the VA treatment in question resulted in an additional disability, it does not address whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on VA's part.  See 38 C.F.R. § 3.361.

During the development of the instant claim, a VA medical opinion was obtained in September 2010, with an addendum dated December 2010.  In the September 2010 opinion, the VA examiner determined that the Veteran received the standard of care for the November 2007 surgery with its unusual postoperative course which were "probably" discussed with the Veteran prior to the operation.  In the December 2010 addendum opinion, the VA examiner found that there is no evidence that would suggest anything occurred in the Veteran's care due to VA's carelessness, negligence, lack of skill or similar instance of fault.  Further, the VA physician stated that "the level of care he did receive is laudable, as an [intraabdominal] infection can very easily result in peritonitis which can be fatal...."

With respect to the VA examiner's opinions, the Board notes the VA examiner stated the Veteran was "probably" informed of potential, if unusual, postoperative risks.  However, in reviewing the record, the Board observes that, while the record indicates the Veteran signed a consent form, the form has not been included in the claims file for the VA examiner to review.  Furthermore, while the VA examiner stated that the Veteran received timely care, he did not address the Veteran's contention that, as a high-risk patient on account of being a diabetic, the standard of care calls for being placed on preventative antibiotics following surgery.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion addressing each of the Veteran's contentions).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  For the reasons discussed above, the instant claim must be remanded to obtain additional opinions prior to adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

1. Contact the South Texas Health Care System and/or the Audie L. Murphy Memorial VA Medical Center and obtain the consent form signed by the Veteran with respect to the November 2007 gall bladder surgery at issue.  Efforts to obtain such records must be documented and associated with the claims file, and must continue until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1).

2. Following the above, refer the case to a VA physician for a VA medical opinion.  The reviewing physician must be provided with the entire claims folder, including a copy of this REMAND.  After reviewing the record, the reviewing VA physician is requested to provide an opinion as to the following questions:

a. Does the Veteran have an additional disability following the November 2007 gall bladder surgery?  And if so, did the November 2007 gall bladder surgery performed at a VA facility proximately cause or increase the severity of the residuals of this condition?  Identify, by diagnosis, all additional disability.  

b. If, and only if, it is found that the Veteran has an additional disability following the November 2007 gall bladder surgery, also offer an opinion as to whether it is at least as likely as not ( at least a 50 percent probability) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment?  The examiner should specifically comment on the Veteran's assertion that he should have been provided a course of preventative antibiotics following the surgery.
c. If, and only if, it is found that the Veteran has an additional disability following the November 2007 gall bladder surgery, also offer an opinion as to whether it is at least as likely as not ( at least a 50 percent probability) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


